Citation Nr: 9912711	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for renal failure, as 
secondary to medication taken for service-connected back 
disability.

2.  Entitlement to an increased rating for degenerative joint 
disease, lumbosacral spine, with muscle spasms, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel




INTRODUCTION

The veteran served on active duty for training from August 
1974 to December 1974 and on active duty from August 1975 to 
April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for renal 
failure and denied a rating in excess of 20 percent for the 
veteran's service-connected back disability.  In a rating 
decision dated in December 1997, the RO granted a 40 percent 
rating for the service-connected back disability, effective 
from October 25, 1996, pursuant to Diagnostic Code 5292.  The 
veteran has continued his appeal for a higher evaluation for 
his service-connected back disability.  The issue of 
entitlement to an increased evaluation for back disability is 
addressed in the remand at the end of this action.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
claim for service connection for renal failure has been 
obtained. 

2. Medication taken by the veteran for his service-connected 
low back disability played a material causal role in the 
veteran's renal failure.


CONCLUSION OF LAW

Renal failure is proximately due to or the result of service-
connected back disability.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
renal failure because it was caused by medication taken for 
his service-connected back disability.  The Board has found 
the veteran's claim to be well grounded and is satisfied that 
all available evidence necessary for an equitable disposition 
of this claim has been obtained.

Service connection is in effect for degenerative joint 
disease of the lumbosacral spine with muscle spasms.  The 
record reflects that the veteran has a longstanding history 
of pain associated with this disability.  

The presence of renal failure is confirmed by the medical 
evidence of record.  In response to his claim for service 
connection for renal failure, the veteran was provided a VA 
nephrological examination in November 1996.  The examiner 
opined that the veteran's renal failure was due to diabetes 
and nonsteroidal anti-inflammatory drugs (NSAIDS).  

The record also includes a January 1997 statement from an RO 
physician.  This is not independent medical evidence so it 
will not be considered in the Board's decision.  

After the claims folder was forwarded to the Board, a July 
1998 statement was received from Lajos Zsom, M.D., a 
physician associated with the Muskogee Dialysis Center.  Dr. 
Zsom stated that Motrin can contribute to the progression of 
renal failure in a person with diabetic nephropathy.  
Although the veteran has not waived his right to have this 
evidence initially considered by the RO, a remand for that 
purpose is not required in view of the Board's disposition of 
this claim.

The only independent medical evidence specifically addressing 
whether the veteran's renal failure was caused or worsened by 
NSAIDS is the aforementioned November 1996 VA examination 
report which supports the claim.  In the Board's opinion, the 
record satisfactorily establishes that the veteran's use of 
NSAIDS was largely due to his service-connected low back 
disability.  Although the July 1998 statement from Dr. Zsom 
does not specifically address the etiology of the veteran's 
renal failure, the statement is supportive of the proposition 
that NSAIDS can aggravate renal failure if taken by a person 
with diabetic nephropathy.  The record contains no 
independent medical evidence indicating that the veteran's 
renal failure was not caused or aggravated by medication 
taken for his service-connected low back disability.  
Therefore, the Board concludes that the preponderance of the 
evidence supports the claim.


ORDER

Service connection for renal failure on a secondary basis is 
granted.


REMAND

The veteran's most recent VA examination of his service-
connected low back disability was performed in April 1997.  
The examiner stated that there was objective evidence of pain 
on motion, but the examiner failed to provide an assessment 
of the functional impairment due to pain.  Therefore, this 
examination report is not adequate for rating purposes.

Accordingly, the claim for an increased evaluation for low 
back disability is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, to specifically include records 
from the Muskogee VA Medical Center which 
have not been secured previously.

2.  After the above has been completed to 
the extent possible, the veteran should 
be provided a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected low 
back disability.  All indicated studies 
must be performed, and the claims folder 
must be reviewed by the examiner.  Tests 
of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional loss due to 
weakened movement, incoordination and 
excess fatigability should be assessed in 
terms of additional limitation of motion 
in degrees.  If this is not feasible, the 
examiner should so state.  The examiner 
should be requested to identify any 
objective evidence of pain and any 
functional loss due to pain.  The 
examiner should also express an opinion 
as to whether there would be additional 
limits on functional ability on repeated 
use or during flare-ups (if the veteran 
describes flare-ups), and express this, 
if feasible, in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The examiner should 
also provide an opinion concerning the 
impact of the service-connected 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be provided.  The claims 
folder must be made available to the 
examiner for review.  .

3.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and inform the veteran of any issue 
with respect to which further action is required to perfect 
an appeal.  The veteran and his representative should be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 


